Campbell, C. J.,
delivered tbe opinion of tbe court.
Tbe bill makes a very proper case for tbe remedial power of a court of chancery, wbicb may, in proper cases, rectify mistakes either in sheriffs’ deeds or court proceedings, but, unfortunately for the complainants, they have failed to maintain their bill by sufficient evidence. It is doubtless true that, but for misapprehension as to the extent of the operation of the deed to Bowe, the parties would have proceeded differently; but that is not the question for equity to consider in a proceeding to reform contracts. It is not what the'parties would have intended if they had known better, but what did they intend at the time, informed as they were.

Affirmed.